Citation Nr: 0829596	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  06-28 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected lumbar and thoracic 
spondylosis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1958 to 
February 1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which granted service connection 
for lumbar and thoracic spondylosis, assigning a 10 percent 
evaluation.  The veteran appealed that decision to BVA, and 
the case was referred to the Board for appellate review. 

A hearing was held in October 2007, at the Columbia RO, 
before the undersigned who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002 & Supp. 2007) and who is rendering the determination in 
this case.  A transcript of the testimony is in the claims 
file.

In January 2008, the Board remanded the matter for the 
purpose of obtaining additional evidence.  The matter was 
returned in August 2008 for final appellate consideration.

The Board notes that this appeal initially included the issue 
of entitlement to service connection for a disability of the 
left lower extremity, claimed as secondary to service 
connected low back disability.  The issue was denied by the 
Board in January 2008.  As such, it is no longer the subject 
of appellate consideration.


FINDING OF FACT

The veteran's lumbar and thoracic spondylosis is productive 
of forward flexion of the thoracolumbar spine of less than 60 
degrees and a combined range of motion for the thoracolumbar 
spine of less than 120 degrees; however, there is no evidence 
that the veteran's lumbar and thoracic spondylosis results in 
forward flexion of 30 degrees or less; favorable ankylosis of 
the lumbar spine; or, intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for an initial disability rating of 20 percent, 
but not greater, for lumbar and thoracic spondylosis have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5235 - 5243 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Considerations

This case was remanded by the Board in January 2008.  
Pursuant to the Board's remand instructions, VA treatment 
records from the VAMC in Columbia, South Carolina were 
obtained and associated with the claims file.  Further, the 
veteran was scheduled for two VA examinations, one for his 
lumbar and thoracic spondylosis and one for evaluation of any 
associated neurological disorder that may be present.  The 
examinations were conducted in February 2008.  The veteran's 
claim was re-adjudicated by the Appeals Management Center 
(AMC) in a March 2008 supplemental statement of the case.  
Thus, the Board's remand instructions were complied with.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance).

II. VCAA

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Specifically, VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

As discussed above, this appeal arises from the veteran's 
disagreement with the initial evaluation following the grant 
of service connection for lumbar and thoracic spondylosis.  
The United States Court of Appeals for the Federal Circuit 
and the United States Court of Appeals for Veterans Claims 
(Court) have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Moreover, since VA's notice criteria was satisfied because 
the veteran's claim for service connection was ultimately 
granted, the Board also finds that VA does not run afoul of 
the Court's recent holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

The Board also concludes that VA's duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A.  Identified VA treatment 
records are on file.  Although the veteran did identify 
private treatment records that he wanted VA to obtain, in a 
January 2006 statement the veteran indicated that both 
doctors were deceased for many years and that their records 
were most likely destroyed years ago.  The veteran has not 
identified any other records that he wished VA to obtain on 
his behalf.  Moreover, in addition to obtaining all available 
relevant medical records, VA afforded the veteran VA 
examinations in June 2006 and in February 2008 to evaluate 
his lumbar and thoracic spondylosis.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in a claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.; see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Under the current regulations, back disabilities are 
evaluated under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes; diseases and 
injuries to the spine are to be evaluated under diagnostic 
codes 5235 to 5243 as follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine.....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine...............................................
..............30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height.........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2007).

On an initial review of the evidence of record, the Board 
finds that the veteran's lumbar and thoracic spondylosis was 
appropriately evaluated as 10 percent disabling.  At his 
February 2008 VA examination, the veteran was able to forward 
flex the trunk to 70 degrees, extend to 20 degrees, laterally 
flex to 15 degrees in both directions and laterally rotate to 
10 degrees in both directions.  The veteran's combined range 
of motion for the thoracolumbar spine was 140 degrees.  The 
February 2008 VA examiner also noted that the veteran had not 
had any back surgery, undergone physical therapy, nor did he 
wear any type of assistive device.  Similarly, at his June 
2006 VA examination, the veteran demonstrated forward flexion 
to 75 degrees, extension to 20 degrees, lateral bending to 30 
degrees in each direction, 30 degrees of rotation to the left 
and 45 degrees to the right, for a combined range of motion 
of 200 degrees.  The June 2006 VA examiner also reported that 
curvature of the spine was normal and there was no palpable 
spasm.  Thus, a higher evaluation is not warranted under 
Diagnostic Code 5243.

However, the Board finds that the medical evidence does 
reflect objective evidence of pain, instability, or weakness 
greater than that contemplated by the 10 percent rating.  The 
Board recognizes that at both his June 2006 and February 2008 
VA examinations, the veteran complained of flare ups of pain.  
Moreover, at the February 2008 examination, the examiner 
noted that upon additional range of motion testing, the 
veteran's range of motion decreased to 55 degrees for forward 
flexion of the trunk and to 10 degrees for extension.  The 
veteran's lateral flexion and lateral rotation did not change 
upon range of motion testing.  Thus, after additional 
testing, the veteran's combined range of motion was 115 
degrees, which is consistent with a 20 percent evaluation.  
Although the veteran also complained of discomfort, no 
weakness, fatigability or incoordination were noted.  
However, the examiner did note that the veteran was in a 
moderate degree of pain and required assistance getting on 
and off the examination table, he lacked 8 inches of being 
able to touch his toes, his gait was slightly broad-based, he 
had great difficulty standing on his toes and heels, and he 
experienced difficulty putting on his stockings after the 
examination.  Considering the veteran's complaints and the 
aforementioned additional loss of motion, the Board finds 
that application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 does 
provide a basis for a rating higher than the previously 
assigned 10 percent evaluation.  Therefore, a 20 percent 
evaluation is warranted for lumbar and thoracic spondylosis 
under Diagnostic Code 5239 for the entire appeals period.  
See Fenderson.

However, based on the medical evidence of record, there is no 
basis for a 30 percent or higher evaluation.  At no time has 
the veteran been shown to have forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar or cervical spine.  The 
veteran has been shown on his most recent VA examination to 
have forward flexion limited to 55 degrees after repeat 
motion testing.  VA treatment records also show that the 
veteran has some active range of motion of the thorocolumbar 
spine and, by no means, show loss of flexion to 30 degrees or 
less.  As to ankylosis, ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).  Ankylosis 
is simply not shown.  The veteran retains an active range of 
motion and does not contend otherwise.  In other words, there 
is simply no basis upon which to assign a disability rating 
greater than 20 percent for the veteran's lumbar and thoracic 
spondylosis.  As the preponderance of the evidence is against 
the claim for an evaluation greater than 20 percent, the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

In addition, consideration has been given as to whether a 
higher disability evaluation could be assigned under 
Diagnostic Code 5243, intervertebral disc syndrome.  However, 
there is no evidence to support a diagnosis of intervertebral 
disc syndrome.  Although the February 2008 VA spinal 
examination indicated that the veteran had accompanying 
radiculopathy of the right lower extremity, the February 2008 
VA neurological examiner stated that the veteran had no 
evidence of a neurologic abnormality and that his back pain 
was muscular in origin.  The VA neurologist noted that the 
veteran did not complain of any weakness, bowel or bladder 
dysfunction, and that the radiation of pain into the 
veteran's right leg was not in a radicular distribution.  The 
neurologist's physical examination of the veteran revealed no 
evidence of a sensory impairment in a nerve root 
distribution.  Although there was a patchy decrease in 
sensation along the medial margin of the ankle on the right 
leg, the veteran had no ankle jerks or knee jerks and his 
bicep and tricep reflexes were 2+ bilaterally.  Furthermore, 
the June 2006 VA examiner also reported no evidence of 
radiculopathy or muscle abnormalities in the left leg.  A 
September 2007 VA outpatient report similarly indicated that 
there were no neurological abnormalities.  Finally, at his 
October 2007 hearing, the veteran testified that he had never 
been diagnosed with any radiculopathy.

In this case, the Board finds the VA neurologist's opinion to 
be more probative than that of the VA spinal examiner.  
Although the Board may not ignore medical opinion evidence, 
greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In this 
regard, the neurologist is a specialist in the relevant 
field, neurology, and provided a sound rationale for the 
opinion provided, that the veteran's back pain was muscular 
in origin, and was made worse by his continued sedentary 
lifestyle and the absence of any evidence of any physical 
exercise or conditioning program.  See Madden v. Gober, 125 
F.3d 1477, 1481 (1997) (in evaluating the evidence and 
rendering a decision on the merits, the Board is required to 
assess the credibility and probative value of proffered 
evidence in the context of the record as a whole).  By 
contrast, the VA spinal examiner merely stated that 
accompanying radiculopathy of the right lower extremity was 
due to accompanying clinical criteria, without providing any 
sort of explanation as to what that accompanying clinical 
criteria was, nor how the veteran fit within it.  Therefore, 
as the Board has found the VA neurologist's opinion to be 
more probative of the issue of right radicular neuropathy, a 
disability evaluation under the criteria for intervertebral 
disc syndrome would therefore be inappropriate.

Nevertheless, even if a diagnosis of intervertebral disc 
syndrome was rendered, there is no evidence that the veteran 
experiences any incapacitating episodes resulting from 
intervertebral disc syndrome of at least two weeks during the 
past year.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2007).  Although the veteran reported to the February 2008 
VA spinal examiner that he had 3 incapacitating episodes 
during the last year, there is no indication in the record 
that these episodes were of at least two weeks duration.  
Moreover, the veteran's VAMC outpatient treatment records do 
not indicate that these incapacitating episodes were advised 
by a medical professional.  Therefore, the Board concludes 
that the veteran did not experience any incapacitating 
episodes resulting from intervertebral disc syndrome of at 
least two weeks during the past year.  The record is simply 
absent such findings.  There is also no evidence that the 
veteran suffers from mild, incomplete paralysis of the 
sciatic or peroneal nerve.  See 38 C.F.R. § 4.124a, 
Diagnostic Codes 8520, 8521 (2007).  Indeed, as discussed 
above, the Board previously considered the question of 
entitlement to service connection for a disability of the 
left lower extremity as secondary to low back disability and 
denied said benefit.

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R.  
§ 3.321(b)(1), but notes that the veteran has not asserted, 
nor does the evidence suggest, that the regular schedular 
criteria are inadequate to evaluate his lumbar and thoracic 
spondylosis.  There is no objective evidence that this 
condition is productive of marked interference with 
employment beyond that contemplated by the assigned 20 
percent evaluation.  There is also no indication that his 
lumbar and thoracic spondylosis necessitates frequent periods 
of hospitalization.  For the foregoing reasons, referral for 
consideration of extraschedular rating is not warranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).



ORDER

A 20 percent, but no higher, initial compensable disability 
rating for lumbar and thoracic spondylosis is granted, 
subject to the regulations governing the award of monetary 
benefits.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


